 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:10-CR-327 TLN

11                                Plaintiff,            ORDER

12                         v.

13   AKBAR BHAMANI, et al.,

14                               Defendants.

15

16          This matter is before the Court on the government’s request to assign and disburse restitution

17 previously ordered payable to two victims in this case (Olga Biasiol and the Estate of Dolores LoBue) to

18 Ms. Diana Nycum.

19          The Court, having considered the request and the supporting documents, hereby orders that the

20 request is GRANTED.

21          SO ORDERED.
22 Dated: March 3, 2020

23

24

25                                       Troy L. Nunley
                                         United States District Judge
26
27

28



30
